DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 

Status of Claims
Claims 1-5, 7-13, and 15-16 remain pending, and are rejected.
Claims 6 and 14 have been cancelled.
Claims 17-20  have been added, and are rejected.


Response to Arguments
Applicant’s arguments filed on 8/17/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments field on 8/17/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are not directed to any abstract idea, and establish a practical application. Arguments are made that the claims are not directed to a commercial activity, but to a single platform where a telecommunications provider can connect with two disparate, distinct parties, which multiple parties are brought under the same roof as the telecommunications provider and can optimize and customize details relating to a product or service (pricing/service level unique to the customer). The Applicant argues that the amendments of a processor configured to communicate over a network, an interface module configured to display one or more field to receive inputs, an enrollment module configured to store at least two types of agreements, provided by the third party providers and customers which are mapped to first and second look-up tables, and a configuration module configured to provide a select list of possible products/services tie the abstract idea to a specific practical application that improves the technical field of providing third party applications within a telecommunications network. Arguments are also made that the use of the platform allows the telecommunications provider to provide products based on agreements with a third party provider without incurring high management and logistical costs. 
Examiner respectfully disagrees. A platform for a telecommunications provider to connect with a third party provider and a customer to provide customized details for a product or service is not related to any technology, but to commercial activity. The claims are directed to a system for determining products that can be offered to a customer based on agreements between the third party provider and the telecommunications provider and between the customer and the telecommunications provider. Determining products that can be offered based on multiple agreements is marketing activity, and falls under certain method of organizing human activity. The various subject matter amended into claims do not change this or integrate the abstract idea into a practical application as defined in the 2019 PEG. The processor configured to communicate over a network merely allow the commercial activity to be performed over a network on a computing device, the interface module simply allows for the user to interact with the computing device and provide inputs regarding the commercial activity, look-up tables are only used as they are known to store data on a computing device, and selecting a list of possible products/services is wholly commercial activities. As such, any additional elements in the claims only serve to provide a general link to a technological environment. Providing products/services without incurring high management and logistical costs are not problems/solutions of technology, but are business problems/solutions. As such, the claims do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 8/17/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. The prior art does not disclose where providing different products/services with different pricing and service level guarantees are based on an agreement between the provider and the customers and between the provider and third party providers.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-5, 7-8, 17, and 19 are directed to a system, which is an apparatus. Claims 9-13, 15-16, 18, and 20 are directed to a method, which is a process. Therefore claims 1-5, 7-13, and 15-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of providing customers with a catalog of products/services and billing them:
first one or more agreements between a telecommunications provider and at least one of one or more customers and/or the one or more third party providers;
second one or more agreements between the telecommunications provider and the one or more third party providers, 
provide a select list of possible products/services from the product/service catalogue that is being offered to the one or more customers based on both the first agreement details and the second agreement details;
provide customized details including pricing and/or service level guarantees associated with each product/service in the select list of product/services to the one or more customers which is determined on both the first agreement details and the second agreement details, thereby, customizing billing details of the one or more products/services of the one or more third party providers to be marketed to the one or more customers.
The recited limitations above set forth the process for a system of providing a catalog of products/services and billing customers for the products/services. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 


Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite the following additional limitations:
a memory hosting a product/service catalogue configured to store one or more products/services of the one or more third party services;
a processor coupled to the memory, the processor configured to communicate over a network with disparately located one or more clients, the processor programmed to function as:
an interface module configured to display one or more fields on the one or more clients and to receive inputs from the one or more clients, the one or more fields including a third-party registration field, a product/service enrollment field, a customer registration field, and an agreement field;
an enrollment module configured to store at least two types of agreements; ;
a configuration module;
one or more first look-up tables mapping first agreement details of one or more first agreements, the first agreement details provided by the one or more third party providers via at least one of the agreement field and the third-party registration field;
one or more second look-up tables mapping second agreement details of one or more second agreements, the second agreement details provided by the one or more customers via at least one of the agreement field and the customer registration field;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
 Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the claims disclose a processor coupled with a memory that can communicate over a network, a database, and a configuration module, the components are merely generic computing components to implement the abstract idea on a computer environment. As disclosed in paragraphs [0048-0057] and Figure 2, any technology used in the claims are generic computer components, such as any conventional processor (specification: [0050]), memory, communication interface, etc. There is no disclosure that shows the device in the claim is any particular machine or integral to the claims. The generic nature of the components show that any use of the technology is only to provide a general link to a technical environment, so the abstract idea is performable on a computer. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the abstract idea. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (include one or more products/services…, etc.), performing repetitive calculations (customize billing details…, etc.), and storing and retrieving information in memory (include one or more agreements…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 9 (method), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 9 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claim 9 is rejected for at least similar rationale as discussed above.

Dependent claims 2-5, 7-8, 10-13, and 15-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for providing a catalog of products/services and billing for the products/services. Thus, each of claims 2-6, 7-8, 10-13, and 15-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-5, 7-8, 10-13, and 15-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 9.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious, the features of the Applicant’s invention.

The most pertinent prior art made of record include Meyer (US 20120202449 A1), Hendricks (US 8,588,395 B2), and PTO-892 Reference U.

Meyer discloses a system for a platform where tenants can be provided offers from a mobile virtual network enabler. A catalog is displayed for product offerings from third party service providers which are determined by an engine to make up a customer’s invoice based on customer price plans and products/services that are relevant to the user. However, Meyer does not teach where the products/services are determined based on an agreement between the provider and the customer and agreements between the provider and the third party providers.

Hendricks discloses a system for customer service representatives where offers can be selected to display for a customer, such as service upgrade offers for a service the customer is currently subscribed to, where discounts can be provided based on the customer being currently subscribed to a service. However, Hendricks does not disclose where the products/services are determined based on an agreement between the provider and the customer and agreements between the provider and the third party providers.

PTO-892 Reference U discloses business models for IT distribution channel resellers, including the level of service offerings provided and outsourcing to satisfy customer demands. Various aspects were analyzed to maximize growth and provide high-quality deliverables for every project. However, PTO-892 Reference U does not disclose where the products/services are determined based on an agreement between the provider and the customer and agreements between the provider and the third party providers.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only form Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625